Citation Nr: 0948858	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  00-22 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1963 to January 1967.  These matters are before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  The 
case was originally before the Board on appeal from a July 
2000 rating decision of the Montgomery, Alabama RO.  In a 
decision issued in February 2006, the Board, in pertinent 
part, denied service connection for low back and right knee 
disabilities.  The appellant appealed that decision to the 
Court.  In April 2008, the Court issued an order that vacated 
the February 2006 Board decision and remanded the matters on 
appeal for readjudication consistent with the instructions 
outlined in the April 2008 Joint Motion for Partial Remand 
(Joint Motion) by the parties.  In January 2009, the Board 
remanded the case for development in accordance with the 
Joint Motion.


FINDINGS OF FACT

1. The Veteran's back pain in service was acute and resolved, 
and a chronic low back disability was not manifested in 
service; arthritis of the lumbar spine was not manifested in 
the first postservice year; and the Veteran's current low 
back disability is not shown to be related to his service.

2. The Veteran's right lateral knee pain/strain in service 
was acute and resolved, and a chronic right knee disability 
was not manifested in service; arthritis of the right knee 
was not manifested in the first postservice year; and the 
Veteran's current right knee disability is not shown to be 
related to his service.


CONCLUSIONS OF LAW

1. Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).
2. Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The initial adjudication in this matter preceded the 
enactment of the VCAA.  April 2003, November 2003, June 2004, 
November 2004, March 2005, and March 2009 letters explained 
the evidence necessary to substantiate the Veteran's claims, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  The March 2009 
letter also informed the appellant of disability rating and 
effective date criteria.  A July 2009 supplemental statement 
of the case (SSOC) readjudicated the matters after the 
appellant and his representative were given an opportunity to 
respond and further development was completed.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a 
VCAA timing defect may be cured by the issuance of fully 
compliant notification followed by readjudication of the 
claim).  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for a VA 
examination in July 2005.  In the April 2008 Joint Remand, 
this examination was determined to be inadequate as it failed 
to consider and discuss the significance of the Veteran's in-
service complaints of back and right lateral knee pain.  
Accordingly, the Veteran was afforded another VA examination 
in May 2009.  Neither the Veteran nor his attorney has 
contended that the May 2009 VA examination was inadequate, 
and a review of the examination report reflects that the 
examiner addressed all questions posed by the Board in the 
January 2009 remand.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (VA must provide an examination that is adequate for 
rating purposes); see also Dyment v. West, 13 Vet. App. 141 
(1999) (a remand is not required under Stegall v. West, 11 
Vet. App. 268, 271 (1998), where there is substantial 
compliance with the Board's remand instructions).  The 
Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.

B.	Factual Background

The Veteran's STRs show that on October 1963 service entrance 
examination and in an associated report of medical history, 
there were no complaints, findings, or diagnoses pertaining 
to the low back or right knee.  In April 1964, the Veteran 
complained of pain in the right lateral knee below the knee 
cap; the impression was probable strain.  On three occasions 
in May 1966 he complained of back ache.  Subsequent STRs are 
silent for any further complaints, findings, treatment, or 
diagnoses related to the low back or right knee.  On January 
1967 service separation examination, the Veteran's spine, 
musculoskeletal system and lower extremities were normal on 
clinical evaluation; the associated report of medical history 
was also silent for any complaints pertaining to 
swollen/painful joints or recurrent back pain.

A March 1969 private treatment record from Dr. K.V.K. shows 
that the Veteran was treated for right flank muscle strain.

In a May 1970 letter to Dr. K.V.K., Dr. J.C.H. reports that 
the Veteran was seen for back complaints.  X-rays revealed an 
abnormality in the fifth vertebrae that was possibly an old 
chip fracture off the dorsum of the vertebrae or a part of 
the epiphysitis, which the Veteran had on the dorsal lumbar 
spine.  Additional X-rays of the lateral region showed 
considerable irregularity in several of the thoracic and 
upper lumbar vertebrae with some anterior lipping and 
osteoarthritic spurring.  Dr. J.C.H. explained that such 
findings were typical of adolescent kyphosis, adolescent 
round back, epiphysitis, or Sherman's disease, all of which 
were the same entity.

Records from Uniroyal Goodrich Tire Manufacturing, the 
Veteran's former employer, show that in August 1984, he 
complained of a cyst on his right knee of a long duration.  
The lesion was asymptomatic, but an excision of the soft, 
mobile mass, just about the patella, was undertaken.  In 
November 1997, the Veteran complained chiefly of low back 
pain.  It was noted that he had worked as a supervisor from 
1984 to 1995.  In 1995, he was transferred to a new position 
that required repetitive lifting and bending.  Subsequent to 
this reassignment, he developed low back pain and was given a 
diagnosis of lumbar spine degenerative disc disease.

April 1995 to October 2002 private treatment records from Dr. 
J.R.W. show that degenerative arthritis in the lumbar spine 
was diagnosed in April 1995.  This was confirmed by X-rays 
showing degenerative changes with some probable degenerative 
scoliosis.  The Veteran continued to be treated for back pain 
and, in November 1997, it was noted that he also had 
degenerative arthritis in the right knee.  

2000 to 2003 private treatment records from Dr. K.D.S. note a 
history of lumbar stenosis and DJD in multiple joints.  

A December 2000 report of examination by Dr. M.C.W., Jr., 
shows that the Veteran complained of low back pain.  It was 
noted that X-rays had been performed in 1995 and degenerative 
arthritis diagnosed.  As for the right knee, the Veteran 
reported that it had been symptomatic for four years, and 
that he had been given a diagnosis of arthritis.  After a 
physical examination, the impression (in pertinent part) was 
diffuse degenerative joint disease (DJD).

In an April 2005 letter, Dr. G.P.T.'s office indicated that 
they did not have any records for the Veteran.

On July 2005 VA examination, the examiner reviewed the 
Veteran's claims file.  The Veteran reported that his right 
knee began hurting and swelling between 1964 and 1967, and 
that he did not recall receiving any treatment for it in or 
out of service.  He also could not recall any acute trauma.  
X-rays in July 2005 revealed minimal medial joint narrowing 
of the right knee without any signs of recent or old trauma.  
The examiner opined that the Veteran's current right knee 
disability did not become manifest or increase in severity 
during his service.  The Veteran also reported that the onset 
of his back pain was between 1964 and 1967.  He could not 
recall if he received treatment or had X-rays at that time.  
X-rays in July 2005 revealed minimal spurring anteriorly and 
mild DJD at the L4-L5 level; there was no sign of recent or 
old trauma.  The examiner opined that the Veteran's low back 
disability did not become manifest or increase in severity 
during his service.  He explained that his opinions were 
based on his review of the claims file, a physical 
examination, and X-rays that reflected changes that occurred 
in the normal aging process, particularly so in a person who 
had performed years of work that involved heavy lifting after 
service.

On May 2009 VA examination, the Veteran complained of 
intermittent low back pain with radiation to the right knee 
and intermittent aching pain in his right knee.  It was noted 
that after his separation from service, he worked for 
Uniroyal Tire Company for 34 years and was required to be on 
his feet for prolonged periods of time and lift tires 
weighing up to 25 pounds.  X-rays of the lumbar spine 
revealed degenerative spurring with DJD at the L4-L5 facet 
joints.  X-rays of the right knee did not reveal any evidence 
of bone, joint, or soft tissue abnormalities.  After a 
physical examination, the following were diagnosed: chronic 
low back pain and normal right knee.  The examiner reviewed 
the Veteran's claims file, including his STRs which showed 
right knee complaints in April 1964 and back complaints in 
May 1966, and opined that both in-service incidents were 
"acute and resolved."  It was, therefore, his opinion that 
the Veteran's current low back and right knee disabilities 
were "less likely as not" related to his service or any 
incident therein.  The examiner explained that the Veteran 
"engaged for 34 years in what appears to be a somewhat 
strenuous activity which [was] more likely than not . . . the 
source of his present discomfort."

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For certain chronic diseases (including arthritis), service 
connection may be established on a presumptive basis if they 
are manifested to a compensable degree in a specified period 
of time postservice (one year for arthritis).  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disability also may be service connected if the evidence of 
record shows that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/ or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the Veteran now has low back 
arthritis and a right knee disability (including arthritis).  
[Although a May 2009 VA examination found that the Veteran's 
right knee was normal, the competent (medical) evidence of 
record shows that, at the time of his application for service 
connection of such disability, he had a chronic right knee 
disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (finding that the requirement of having a current 
disability is met "when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim").]  It is also not in 
dispute that he complained of right knee and back pain in 
service.  What he must still show to establish service 
connection for his current low back and right knee 
disabilities is that they are related to his service, to 
include the back and right knee complaints noted therein.

Significantly, the Veteran's service separation examination 
report is silent for any complaints, findings, or diagnoses 
pertaining to the low back or right knee.  Consequently, 
service connection for a low back disability or right knee 
disability on the basis that a chronic low back or right knee 
disability became manifest in service and persisted is not 
warranted.  As there is no competent evidence that arthritis 
of the lumbar spine and/or right knee was manifested in the 
first postservice year, there is also no basis for 
considering (and applying) the 38 U.S.C.A. § 1112 chronic 
disease presumptions (for arthritis).  

There is also no competent (medical) evidence in the record 
of a possible nexus between the Veteran's current low back 
and right knee disabilities and his service.  Postservice 
private treatment records only note the diagnosis of 
degenerative arthritis of the lumbar spine and right knee, 
and report treatment of such disabilities; there is nothing 
in these records to suggest that the Veteran's current low 
back and right knee disabilities may be related to his 
service, to include any complaints noted therein.  
Furthermore, these records show that the earliest postservice 
clinical notation of back pain of record was in May 1970 (3 
years after his separation from service) and the earliest 
clinical notation of right knee pain of record was in 
November 1997 (30 years after his separation from service).  
Consequently, service connection on the basis of a disability 
becoming manifest in service with subsequent continuity of 
symptomatology is not warranted.  38 C.F.R. § 3.303(b); see 
also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (finding 
that a lengthy time interval between service and the earliest 
postservice notation of a disability for which service 
connection is sought is, of itself, a factor against a 
finding of service connection).  

The May 2009 VA examination report is the only competent 
(medical opinion) evidence in the record that specifically 
addresses whether the Veteran's current low back and right 
knee disabilities are related to his military 
service/complaints noted therein.  The examiner reviewed the 
Veteran's STRs, and opined that his complaints of right knee 
pain in April 1964 and back pain in May 1966 represented 
acute conditions that resolved in service.  Significantly, 
there were no further complaints of right knee or back pain 
noted in service, including on January 1967 service 
separation examination.  It was the VA examiner's opinion 
that the Veteran's current low back and right knee 
disabilities were "less likely as not" related to his 
service or any incident therein, but was "more likely than 
not" related to his postservice occupation, as he spent 34 
years working in what appeared to be "a somewhat strenuous 
activity."  As this opinion was by a physician (who would be 
qualified to provide it), is based on a complete and accurate 
factual background/ medical history, and explains the 
rationale for the opinion, it has substantial value.  Because 
there is no competent evidence to the contrary, the Board 
finds the opinion persuasive.  

The Veteran's own statements relating his current low back 
and right knee disabilities to his service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical causation; nexus to service is a 
medical question, and is not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).


ORDER

Service connection for a low back disability is denied.

Service connection for a right knee disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


